Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                       Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022,  has been entered. Claims 1, 6-7, and 10-11 were amended;  Claims 1-13 are currently pending.
                                               Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
As per claims 1-5, 7-9, and 12-13  the art of record, especially Michels et al (US-20210129817-A1)(“Michels”), Jonasson et al (US-20160325721-A1) (”Jonasson”), Julian Van Thiel (US-20200148180-A1)(“Van Thiel”), and  Nilsson et al (US-20180229738-A1) (“Nilsson”) fail to singularly or in combination disclose a brake system capable of adjusting to concurrent faults at one of the brake circuits and at the  steering system of a transportation vehicle, the brake system having the following elements: ”a first brake circuit including a first service brake, a second service brake, and a first electric parking brake arranged on a first front wheel of the transportation vehicle, wherein the first front wheel is located in a first direction away from a central longitudinal axis of the transportation vehicle; a second brake circuit a third service brake, a fourth service brake, and a second electric parking brake arranged on a second front wheel of the transportation vehicle, wherein the second front wheel is located in a second direction away from a central longitudinal axis of the transportation vehicle opposite the first direction; a first control unit configured to actuate the first brake circuit; and a second control unit configured to actuate the second brake circuit, wherein: in response to a defect in the first brake circuit, the second control unit is configured to actuate the third service brake, the fourth service brake, and the second electric parking brake of the second brake circuit; in response to a defect in the second brake circuit, the first control unit is configured to actuate the first service brake, the second service brake, and the first electric parking brake, in response to the defect in the first brake circuit and a defect in a steering system of the transportation vehicle, the second control unit is configured to actuate at least one of the third service brake, the fourth service brake, or the second electric parking brake of the second brake circuit so as to steer the transportation vehicle in the second direction; and in response to the defect in the second brake circuit and the defect in the steering system of the transportation vehicle, the first control unit is configured to actuate at least one of the first service brake, the second service brake, or the first electric parking brake of the first brake circuit so as to steer the transportation vehicle in the first direction,” (Cited with emphasis) as recited in independent claim 1.    
As per claims 6 and 10-11  the art of record, especially Michels et al (US-20210129817-A1)(“Michels”), Jonasson et al (US-20160325721-A1) (”Jonasson”), Julian Van Thiel (US-20200148180-A1)(“Van Thiel”), and  Nilsson et al (US-20180229738-A1) (“Nilsson”) fail to singularly or in combination disclose a brake system capable of adjusting to concurrent faults at one of the brake circuits and at the  steering system of a transportation vehicle, the brake system performing the following steps: “providing a first brake circuit including a first service brake, a second service brake, and a first electric parking brake arranged on a first front wheel of the transportation vehicle, wherein the first front wheel is located in a first direction away from a central longitudinal axis of the transportation vehicle; providing a second brake circuit a third service brake, a fourth service brake, and a second electric parking brake arranged on a second front wheel of the transportation vehicle, wherein the second front wheel is located in a second direction away from a central longitudinal axis of the transportation vehicle opposite the first direction; providing a first control unit configured to actuate the first brake circuit; providing a second control unit configured to actuate the second brake circuit; detecting a defect in at least one of the first brake circuit and the second brake circuit, wherein, in response to a defect being detected in the first brake circuit, the second control unit is configured to actuate the third service brake, the fourth service brake, and the second electric parking brake of the second brake circuit, wherein, in response to a defect in the second brake circuit, the first control unit is configured to actuate the first service brake, the second service brake, and the first electric parking brake of the first brake circuit, wherein, in response to the defect in the first brake circuit and a defect in a steering system of the transportation vehicle, the second control unit is configured to actuate at least one of the third service brake, the fourth service brake, or the second electric parking brake of the second brake circuit so as to steer the transportation vehicle in the second direction, and wherein, in response to the defect in the second brake circuit and the defect in the steering system of the transportation vehicle, the first control unit is configured to actuate at least one of the first service brake, the second service brake, or the first electric parking brake of the first brake circuit so as to steer the transportation vehicle in the first direction,” (Cited with emphasis) as recited in independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661